     Case 1:19-cv-06298-LJL-SDA Document 22 Filed 08/13/20 Page 1 of 1
                                                                                                                --- - ·-------- ----

                                                                         \_, _ _;
                                                                     r· ~ --1 \.. ' ;~ ..r,.,--~--i._:-l_::
                                                                                    t ~- '---
                                                                                                        \· .._/\I
                                                                                                   , ) _) l , ,
                                                                     I
                                                                     I
                                                                         r-~ ..-, 'C..,
                                                                         .i..j\__ ,.,,
                                                                                            1
                                                                                            \.
                                                                                                 j... If 1....,' i C1 •
                                                                                                   ! 'I, J L,· j "I j



                                                                            . _' , ,-,~·r·
                                                                         i·---i    ;- ·_ ~-- I 1, '\,(Yi'-!l('
                                                                                                      ,._ : : •.: ~ 'c..... f
                                                                                                                              "\'
                                                                                                                               ,!,
                                                                                                                                     1
                                                                                                                                     .,,
                                                                                                                                           ·y i.q
                                                                                                                                           ,
                                                                                                                                                       FD
                                                                                                                                              .l ... ., ~ -

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
MILAGROS ALVERIO,
                                   Plaintiff,                                   19       CIVIL 6298 (LJL)(SDA)

                 -v-                                                                                JUDGMENT

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated August 13, 2020, that the decision of the

Commissioner of Social Security be, and hereby is, reversed and that this action be, and hereby is,

remanded to the Colmnissioner of Social Security, pursuant to sentence four of 42 U.S.C. § 405(g),

for further administrative proceedings. The Clerk is directed to enter judgment. See Shalala v.

Schaefer, 509 U.S. 292 (1993).


Dated: New York, New York
       August 13, 2020

                                                                            RUBY J. KRAJICK

                                                                                      Clerk of Court
                                                               BY:

                                                                                        ~
